Title: 21st.
From: Adams, John Quincy
To: 


       Snow’d quite fast this morning, and the weather was very cold. Between 10 and 11 however we departed from Kingston, and arrived a little before two at Cushing’s tavern in Hingham, where we dined, after which we proceeded forward; I stopp’d at Dr. Tufts’s, where I found, my brothers and Cousin. At about Sunset I started again, and got home, just after dark. I then heard of a terrible fire, which happened in Boston last night, and consumed an hundred buildings among which three or four belonging to Mrs. Amory, the mother of an amiable classmate of mine, whose misfortune I peculiarly lament.
      